                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GARDNER DENVER, INC.,                                 :
                                                      :
                              Plaintiff,              :
                                                      : CIVIL ACTION
        v.                                            :
                                                      : NO. 16-CV-00159-JHS
                                                      :
ARCH INSURANCE COMPANY,
                                                      :
CONTINENTAL CASUALTY COMPANY AND
                                                      :
FEDERAL INSURANCE COMPANY,                            :
                                                      :
                              Defendants.             :

                                            ORDER

AND NOW, this _____ day of _________________, 2020, upon consideration of Arch

Insurance Company’s Motion to Enforce Protective Order, any response thereto, and the briefs

and arguments of counsel, it is hereby ORDERED that the Motion is GRANTED. It is further

ORDERED that: (1) Plaintiff’s counsel Haynes and Boone, LLP (“Haynes Boone”) must

identify all uses it has made of Arch’s Confidential Documents since the termination of this

action; (2) Haynes Boone must retrieve and destroy all copies of Arch’s Confidential Documents

that it has disseminated in violation of the Protective Order; (3) Haynes Boone is barred from

making any further use of Arch’s Confidential Documents contrary to the Protective Order; (4)

Haynes Boone and Plaintiff Gardner Denver, Inc. are to destroy all of their copies of Arch’s

Confidential Documents; and (5) Haynes Boone is required to pay Arch’s reasonable attorneys’

fees and costs incurred in connection with this Motion.

IT IS SO ORDERED.




                                                                                         U.S.D.J.



23863386v.4
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GARDNER DENVER, INC.,                                  :
                                                       :
                             Plaintiff,                :
                                                       : CIVIL ACTION
        v.                                             :
                                                       : NO. 16-CV-00159-JHS
                                                       :
ARCH INSURANCE COMPANY,
                                                       :
CONTINENTAL CASUALTY COMPANY AND
                                                       :
FEDERAL INSURANCE COMPANY,                             :
                                                       :
                             Defendants.               :

 ARCH INSURANCE COMPANY’S MOTION TO ENFORCE PROTECTIVE ORDER

        Under Rule 26(c) of the Federal Rules of Civil Procedure and Local Rule 7.1, Arch

Insurance Company moves to enforce the Stipulated Protective Order entered by this Court on

April 17, 2017 (Doc. No. 43). The reasons and authorities supporting this Motion are set forth in

the accompanying Memorandum of Law.

                                                      Respectfully submitted,

                                                      WHITE AND WILLIAMS LLP



                                                By:      /s/ David J. Creagan
                                                      David J. Creagan
                                                      Justin K. Fortescue
                                                      White and Williams LLP
                                                      1650 Market Street
                                                      One Liberty Place, Suite 1800
                                                      Philadelphia, PA 19103
                                                      creagand@whiteandwilliams.com
                                                      fortescuej@whiteandwilliams.com
                                                       (215) 864-7032/6823

                                                      Attorneys for Defendant,
                                                      Arch Insurance Company




23863386v.4
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GARDNER DENVER, INC.,                  :
                                       :
                        Plaintiff,     :
                                       : CIVIL ACTION
        v.                             :
                                       : NO. 16-CV-00159-JHS
                                       :
ARCH INSURANCE COMPANY,
                                       :
CONTINENTAL CASUALTY COMPANY AND
                                       :
FEDERAL INSURANCE COMPANY,             :
                                       :
                        Defendants.    :


              MEMORANDUM OF LAW IN SUPPORT OF
 ARCH INSURANCE COMPANY’S MOTION TO ENFORCE PROTECTIVE ORDER




                                      David J. Creagan
                                      Justin K. Fortescue
                                      White and Williams LLP
                                      1650 Market Street
                                      One Liberty Place, Suite 1800
                                      Philadelphia, PA 19103
                                      creagand@whiteandwilliams.com
                                      fortescuej@whiteandwilliams.com
                                       (215) 864-7032/6823

                                      Attorneys for Defendant,
                                      Arch Insurance Company




23863386v.4
                                                      TABLE OF CONTENTS

                                                                                                                                         Page

I.      INTRODUCTION ...............................................................................................................2
II.     FACTUAL BACKGROUND ..............................................................................................3
        A.        The Protective Order entered in this case prevents the use of Arch’s Confidential
                  Documents without Arch’s consent. ........................................................................3
        B.        Haynes Boone intends to use Arch’s Confidential Documents in the Starz
                  litigation. ..................................................................................................................5
III.    ARGUMENT .......................................................................................................................7
        A.        Haynes Boone may not disclose or use Arch’s Confidential Documents in
                  violation of the Protective Order..............................................................................7
        B.        Haynes Boone should not be permitted to ignore the Protective Order in this case.10
III.    CONCLUSION ..................................................................................................................11




                                                                     i

23863386v.4
                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)
CASES

Grant Heilman Photography., Inc. v. Pearson, Educ., Inc.,
   No. 11-4649, 2018 U.S. Dist LEXIS 88835 (E.D. Pa. May 29, 2018) ................................8, 10

In re Linerboard Antitrust Litig.,
    No. 98-cv-5055, 2012 U.S. Dist. LEXIS 99001 (E.D. Pa. July 16, 2012) ................................8

Starz Acquisitions, LLC et al. v. Allied World Assurance Company U.S. et al.,
    No. 18 STCV 04283 (Cal. Sup. 2018) .......................................................2, 3, 4, 5, 6, 7, 10, 11

Yamashita v. Pearson Edu. Inc.,
   No. 16-3918 ____ (D. N.J. 2017) ..............................................................................................8

York Group., Inc. v. Pontone,
   No. 10-cv-1078, 2014 U.S. Dist. LEXIS 105078 (W.D. Pa. Aug. 1, 2014) ..............................8

OTHER AUTHORITIES

Fed. R. Civ. P. 37(b)(2)(A)(vii) .......................................................................................................8




                                                                   ii

23863386v.4
        Defendant Arch Insurance Company (“Arch”) moves for an order enforcing the

Stipulated Protective Order (Doc. No. 43) (“Protective Order”) the Court entered in this case and

barring the unauthorized use of documents designated “Confidential” under the Protective Order.

        Plaintiff’s counsel Haynes and Boone, LLP (“Haynes Boone”) has used or is intending to

use information and documents designated Confidential by Arch under the Protective Order

(“Arch’s Confidential Documents”) in an unrelated insurance coverage action in California state

court. Haynes Boone takes the position that confidential Arch documents that are in Haynes

Boone’s possession only because Arch produced them to plaintiff Gardner Denver, Inc. (“GDI”)

in this case, are “in the possession or control” of a different client represented by Haynes Boone

in the unrelated litigation in California. This position is contrary to law, logic, and common

sense and should be enjoined. Arch’s Confidential Documents are not pertinent to the California

litigation: Arch is not a party to that action and its insurance policies are not at issue there.

Moreover, the insurer defendants in the California action are Arch’s competitors and should not

be permitted to see Arch’s Confidential Documents.

        Arch respectfully requests that the Court: (1) order Haynes Boone to identify all uses

that it has made of Arch’s Confidential Documents since the termination of this action; (2)

require Haynes Boone to retrieve and destroy all copies of Arch’s Confidential Documents that it

has disseminated in violation of the Protective Order; (3) bar Haynes Boone from making any

further use of Arch’s Confidential Documents; (4) order Haynes Boone and GDI to destroy all of

their copies of Arch’s Confidential Documents; and (5) award Arch its reasonable attorneys’ fees

and costs incurred in connection with this Motion.




                                                   1

23863386v.4
I.      INTRODUCTION

        In 2016, GDI filed a lawsuit against Arch and two other carriers (Federal Insurance

Company and Continental Insurance Company) in which GDI sought insurance coverage for a

settlement GDI had reached with its shareholders to resolve several class action lawsuits. GDI

was represented by Barry Buchman and Michael Scanlon of Haynes Boone.

        In this action, Arch produced documents to GDI and the other defendants that Arch

designated “Confidential” pursuant to the Protective Order. The Protective Order expressly

provides that any documents designated “Confidential” (including Arch’s Confidential

Documents) “may not be disclosed to any person” not authorized by the Protective Order. At no

point during the litigation did GDI, or any other party, challenge the “Confidential” designation

of Arch’s documents. Ultimately, after several years of litigation, Arch and GDI (as well as

defendants Federal and Continental) were able to settle their dispute, and this Court dismissed

the action with prejudice. (See January 11, 2019 Order (Doc. No. 120) dismissing action,

attached as Ex. 1.)

        In a series of recent written communications, as well as in telephonic conferences, the

attorneys at Haynes Boone who represented GDI in this case have stated that they intend to

produce and to use Arch’s Confidential Documents in an unrelated insurance coverage action

styled Starz Acquisitions, LLC et al. v. Allied World Assurance Company U.S. et al., No. 18

STCV 04283 (Cal. Sup. 2018) (“Starz”), where they represent the plaintiff policyholders Lions

Gate, Starz Acquisitions and Starz Entertainment (“Starz Plaintiffs”). The Protective Order in

the GDI case permits Haynes Boone to retain one copy of Arch’s Confidential Documents

obtained during its representation of GDI. The Haynes Boone attorneys are taking the position,

partially in response to document requests served on their clients in the Starz case, that because


                                                -2-

23863386v.4
they are the Starz Plaintiffs’ attorneys, Arch’s Confidential Documents are in the possession or

control of the Starz Plaintiffs and thus subject to discovery. The Court should reject this

specious argument because it is without legal support and, if accepted, would require attorneys to

produce documents and information obtained from clients and their adversaries in unrelated

cases where those former clients and adversaries are not parties.

        Moreover, whether or not the Arch Confidential Documents in Haynes Boone’s files are

deemed in the possession or under the control of the Starz Plaintiffs, the Protective Order in this

case prevents their use without Arch’s consent. Arch does not consent to the production or use

of Arch’s Confidential Documents in the Starz litigation, and asks the Court to enforce the

Stipulated Protective Order entered in this case to prevent the dissemination of those documents

to unauthorized recipients, including Arch’s competitors.

II.     FACTUAL BACKGROUND

        A.     The Protective Order entered in this case prevents the use of Arch’s
               Confidential Documents without Arch’s consent.

        All the Parties to this action, and their lawyers, recognized that discovery would “involve

the exchange of confidential and proprietary commercial information. . . ” and therefore sought a

protective order from the Court. (See Joint Memorandum of Law in Support of Joint Motion for

Entry of Proposed Stipulated Protective Order (Doc. No. 42-2), attached as Ex. 2.) In their Joint

Motion, the Parties agreed that “[t]he documents to be produced thus likely will contain

confidential financial information and business strategy information” and that “[t]he public,

including any competitors of, or entities related to, the Parties, have no legitimate interest in the

discovery to be exchanged in this matter.” (Id. at 2.)

        The Court concurred with the Parties’ assessment and, on April 17, 2017 ordered that

discovery would be conducted pursuant to a Stipulated Protective Order. (See April 17, 2017

                                                 -3-

23863386v.4
Stipulated Protective Order (Doc. No. 43), attached as Ex. 3.) Under the Protective Order, each

of the Parties sought protection for Confidential Material “that is not available to the public and

that is confidential and proprietary.” (Id. at 1.) The Protective Order also set out the Parties’

agreement that “disclosure of [Confidential Information] could be of substantial value to

competitors, and could place [the Parties] at a competitive disadvantage.” (Id. at 2.)

        The Protective Order permitted the Parties to designate documents “Confidential” and

thus subject to protection under the Protective Order. (Id. at 3, ¶3(a).) Once a party has

designated a document “Confidential,” the Protective Order provides that the document “shall be

used or disclosed only in accordance with the provisions of [the Protective Order”]. (Id. at 3,

¶2.) The Protective Order makes clear that Confidential documents “may not be disclosed to any

person” other than a list of specifically enumerated categories of individuals. (Id. at 4, ¶5.)1

        The Protective Order contains a procedure by which, during the GDI litigation, a Party

could challenge another Party’s designation of a document as “Confidential.” As set out in ¶ 7 of

the Order, a Party objecting to a “Confidential” designation was required to notify the

designating Party within 14 days of the designation and, if the issue could not be resolved

between the Parties, it was to be presented to the Court. (Id. at 5, ¶7.) No Party challenged the

“Confidential” designation of any document in this case.

        The Protective Order also provides that a Party may “request permission” to disclose

Confidential documents to a person other than those identified in ¶5 of the Order, but makes it

clear that, if the designating Party withholds consent, it is incumbent on the Party seeking

disclosure to submit the matter to [this] Court for resolution. (Id. at 5, ¶6.) In that scenario, the

1
 The individuals to which Confidential documents could be disclosed included only: (a) the Parties and their
counsel; (b) experts and consultants; (c) deponents and witnesses; (d) reinsurers; (e) regulators and auditors; (f)
court reporters; (g) persons who are shown on the face of the document to have authored or received the
Confidential documents; (h) any other person ordered by the Court or agreed by the Parties; and (i) the Court. (See
Ex. 3 at 4-5.)
                                                        -4-

23863386v.4
Confidential documents in question “shall not be disclosed until the Court resolves the matter.”

(Id.) Again, until now, no Party has requested permission to disclose Confidential documents in

this case to any persons not designated in the Protective Order.

        Finally, the Protective Order expressly provides that “[f]inal termination of [the GDI]

action . . . shall not terminate the limitations on use and disclosure imposed by [the Protective]

Order.” (Id. at 10, ¶17.) In other words, even though the GDI action has been resolved and

closed, the Protective Order and its restrictions on the disclosure of Confidential documents

remain in force. The Protective Order requires the “attorneys of record” to return or destroy

copies of Confidential documents while allowing them to keep one copy. The Protective Order

expressly provides, however, that any copies of Confidential documents remaining in the

attorneys’ possession remain “subject to the continuing limitations on use and disclosure

imposed by th[e] Order.” (Id.)

        B.      Haynes Boone intends to use Arch’s Confidential Documents in the Starz
                litigation.

        On December 2, 2019, GDI’s counsel emailed Arch’s counsel advising that “[Haynes

Boone] currently represents Lions Gate, Starz Acquisition and Starz Entertainment in Starz

Acquisitions, LLC et al. v. Allied World Assurance Company U.S., currently pending in the

Superior Court of California, and “the time has come for us to start using documents from the

Gardner Denver coverage case.” (See Dec. 2, 2019 E-Mail from M. Scanlon to D. Creagan,

attached as Ex. 4.) Arch is not a party to the Starz case, and Arch’s policies and policy language

are not at issue in that case.

        Mr. Scanlon’s email noted that “one-insurer-defendant” served a document request on

Lions Gate for “ALL propounded discovery, discovery responses, deposition transcripts, reports,

documents produced by any party and other documents not in the public record RELATING to

                                                 -5-

23863386v.4
[the GDI Litigation]” and that “[Haynes Boone] ha[d] agreed to respond.” (Id.) Mr. Scanlon

also asserted (without support) that “it is our view that a document which was designated

confidential under the Gardner Denver protective order when produced lost that confidential

designation if it was used in a deposition that was not designated confidential under that

protective order, so we do not have to file any such document under seal in the California

coverage case.” (Id.)

        Later that same day, Arch’s counsel responded by attaching a copy of the Protective

Order entered by this Court and reminding Mr. Scanlon that the obligations of the Protective

Order “still apply.” (See Dec. 2, 2019 E-Mail from D. Creagan to M. Scanlon, attached as Ex.

5.) Arch’s counsel also advised that Arch “do[es] not agree with your reading of the protective

order.” (Id.)

        Following this exchange of emails, counsel had a number of telephonic meet and confers

– most recently on November 13, 2020 – to discuss the continuing application of the Protective

Order entered by this Court, and how Haynes Boone’s production in the Starz litigation of

documents Arch had designated as confidential in the GDI case would violate the Protective

Order. (See Declaration of David J. Creagan, attached as Ex. 6 at ¶ 10.) During these phone

calls, Mr. Buchman, attorney for GDI in this case and for the Starz Plaintiffs in the Starz case,

repeated that the Starz Plaintiffs had received document requests from one of the defendant

insurance carriers for “all documents” related to the GDI litigation (including documents

designated Confidential by the parties). (Id. at ¶11.) Mr. Buchman indicated that he wished to

produce the Confidential documents from the GDI case and would, if Arch would not agree, seek

relief from this Court’s Protective Order with the Court in California. (Id. at ¶12.) The stated

bases on which Mr. Buchman rests his purported entitlement to use Arch’s Confidential


                                                -6-

23863386v.4
Documents from the GDI case in the Starz litigation are: (1) he wishes to rely on them to

support his arguments against the insurer defendants in Starz; and (2) the insurers in the

California action served a document request on the Starz Plaintiffs with which he is obliged to

comply. (Id. at ¶13.)

        Arch’s counsel reminded Haynes Boone that the Protective Order in the GDI case

prohibits the production of Confidential material to third parties like the insurance carriers in the

Starz case – all of which are Arch’s competitors. (Id. at ¶14.) Arch’s counsel also noted that

some of the documents that Arch designated as “Confidential” contain the confidential business

information of its insured, GDI, and that before Arch could consent to the production of any of

those Confidential documents, it would need written confirmation from GDI that it also

consented. (Id. at ¶15.)

        Arch’s counsel also questioned how documents produced by Arch in the GDI case could

be “in the possession or control” of the Starz Plaintiffs and noted that, if the Starz Plaintiffs were

indeed “in possession or control” of Arch’s Confidential Documents, Haynes Boone would have

already violated the Protective Order entered by this Court. (Id. at ¶16.) Haynes Boone’s

response was that the Arch Confidential Documents were in the possession or under the control

of the Starz Plaintiffs simply because those documents were in their attorneys’ (Haynes Boone)

files. (Id. at ¶17.)

III.    ARGUMENT

        A.      Haynes Boone may not disclose or use Arch’s Confidential Documents in
                violation of the Protective Order.

         It is indisputable that a valid order – the Protective Order, Doc. No. 43 – exists and that

GDI and Haynes Boone are aware of its existence. Indeed, GDI, through Haynes Boone,

expressly agreed to the entry of the Protective Order. (See Ex. 2.) It is equally indisputable that

                                                 -7-

23863386v.4
the Protective Order, by its express terms, prohibits the disclosure of Arch’s Confidential

Documents to third parties, other than those specifically enumerated individuals in the Order,

and that the Starz Plaintiffs are not among those specifically enumerated individuals. (See Ex. 3

at 4, ¶5.)

          Haynes Boone, in what appears to be a violation of the Protective Order, has taken the

position that Arch’s Confidential Documents are “in the possession or control” of the Starz

Plaintiffs. (See Ex. 6 at ¶17.) If so, that is unacceptable and a clear violation of the Protective

Order.2

          Grant Heilman Photography v. Pearson, Educ. Inc., 2018 U.S. Dist. LEXIS 88835 (E.D.

Pa. May 29, 2018) is instructive. There, the court ordered that certain documents produced by

Pearson were deemed confidential and subject to a protective order that provided, among other

things, that the documents could not be disclosed to “any person except for [a list of enumerated

individuals.]” Id. at *2-3.

          Counsel for Pearson and counsel for Grant Heilman (Harmon, Seidman, Bruss & Kerr

LLC (“HSBK”)) were also involved in similar litigation in New Jersey - Yamashita v. Pearson

Edu. Inc., No. 16-3918 ____ (D. N.J. 2017). Id. at 1 n.1. In the Yamashita litigation, HSBK

2
  Under the Federal Rules of Civil Procedure, a court may impose sanctions on a party – including finding the party
in civil contempt – for violating a protective order. Fed. R. Civ. P. 37(b)(2)(A)(vii) (If a party . . . fails to obey an
order to provide or permit discovery . . . the court where the action is pending may issue further just orders . . .
[including] treating as contempt of court the failure to obey any order expect an order to submit to a physical or
mental examination.”). A party moving to impose sanctions is “not required to show the violating party willfully
violated the court order in order to establish civil contempt and ‘good faith is not a defense to civil contempt.’”
Grant Heilman Photography., Inc. v. Pearson, Educ., Inc., No. 11-4649, 2018 U.S. Dist LEXIS 88835, *7 (E.D. Pa.
May 29, 2018). In crafting the appropriate sanction against the violating party, courts take into consideration “the
character and magnitude of the harm threatened by continued contumacy, and the probable effectiveness of any
suggested sanction in bringing about the desired result.” In re Linerboard Antitrust Litig., No. 98-cv-5055, 2012
U.S. Dist. LEXIS 99001, at *104 (E.D. Pa. July 16, 2012) (citations omitted). The Court may impose a number of
sanctions for violation of its Protective Order including, for example, (i) requiring Haynes Boone to discontinue all
use of confidential documents produced during the GDI litigation; (ii) ordering the destruction of any confidential
documents that were improperly used; and (iii) awarding attorneys’ fees and costs. See Pearson, 2018 U.S. Dist
LEXIS 88835, at *7 (awarding attorneys’ fees and ordering destruction of all confidential information); York
Group., Inc. v. Pontone, No. 10-cv-1078, 2014 U.S. Dist. LEXIS 105078, at *12-13 (W.D. Pa. Aug. 1, 2014)
(awarding payment of attorneys’ fees).
                                                           -8-

23863386v.4
identified the confidential Pearson documents HSBK received in the Grant Heilman litigation, in

Yamashita’s Rule 26 disclosures. Id. at *3-4. In response, Pearson filed a motion to enforce the

protective order and impose sanctions against HSBK arguing that “HSBK affirmatively

represented that the [confidential Pearson documents] filed under seal were in their possession,

custody, or control and that they intended to use them to support their claims in the Yamashita

action.” Id. at *4.

        In response, HSBK argued it “only identified and internally ‘used’ the confidential

information produced by Pearson . . . but never intended to publicly reveal that information

without (1) obtaining the information separately in discovery in Yamashita or (2) modifying the

Protective Order to permit their use.” Id. at *5. Further, HSBK argued it “never disclosed

information to the Yamashita plaintiffs themselves and never used the information in any public

or sealed filing.” Id.

        The court rejected HSBK’s arguments, finding that “[b]y including [Pearson’s

confidential documents] in [Yamashita’s] Rule 26(a) disclosures, HSBK represented that the

documents were ‘in its possession, custody or control’ and that the documents ‘might be used in

the Yamashita action.’” Id. at *9. The court noted that “while HSBK’s identification of

[Pearson’s confidential documents] appears to be harmless, the Protective Order did not permit

HSBK to disclose Pearson’s confidential information to the Yamashita plaintiffs . . . .” Id. As a

result of the court’s finding, the court ordered: (1) that HSBK identify all uses of Pearson’s

confidential documents since termination of the action; (2) that HSBK retrieve and destroy any

copies of Pearson’s confidential documents it had disseminated in violation of the protective

order; (3) that HSBK may not make any further use of Pearson’s confidential information; (4)




                                                -9-

23863386v.4
that HSBK and Grant Heilman must destroy all of Pearson’s confidential documents; and (5) that

HSBK pay Pearson’s reasonable attorneys’ fees and costs. Id. at *13.

         Here, like in Pearson, the only way Arch’s Confidential Documents could be in the Starz

Plaintiffs’ “possession or control” would be if Haynes Boone provided them. If so, Haynes

Boone has already violated the Protective Order.

         B.       Haynes Boone should not be permitted to ignore the Protective Order in this
                  case.

         Assuming that Haynes Boone has not already violated the Protective Order, this Court

should ensure that Haynes Boone does not do so in the future. In reliance on the Stipulated and

Court-ordered Protective Order, Arch made a substantial production of documents in the GDI

litigation. Consistent with the Protective Order, Arch designated many of its documents as

“Confidential” to ensure that its (and its insureds’) commercially sensitive business information

would not be revealed outside of the litigation. GDI did not contest any of Arch’s “Confidential”

designations and designated a large number of documents that GDI produced as “Confidential,”

as well. Thus, in the GDI case, there was never a dispute (or even a discussion) about the

Parties’ respective Confidential designations of documents.3

         Arch is not a party to the Starz litigation, nor is GDI. The insurer defendants in that case

are Arch’s direct competitors. Arch’s policies or policy terms are not at issue in Starz.

Accordingly, there is no plausible basis for Arch’s Confidential Documents to be imported from

this case into the Starz litigation. Arch has a continuing interest in preserving the confidentiality

of its own information as well as the information of its insured, GDI. For those reasons, Arch
3
  Apart from the Protective Order, Arch also has an independent duty to maintain the confidentiality of its insureds’
information, including that of GDI. Indeed, many of the documents Arch designated as confidential include
information that is commercially sensitive to both Arch and GDI. The fact that GDI also designated many of its
documents as Confidential, including some of the same documents designated by Arch, coupled with the fact that
GDI did not contest any of Arch’s designations, would strongly suggest that GDI and its counsel Haynes Boone also
thought it necessary for Arch (as well as GDI) to keep its business information Confidential.

                                                        -10-

23863386v.4
does not consent, and objects to the production of its Confidential documents in the Starz case.

Haynes Boone should be explicitly prohibited from producing Arch’s Confidential Documents in

the Starz matter or elsewhere.

III.    CONCLUSION

        For all of the foregoing reasons, Arch respectfully asks this Court for an Order enforcing

the Stipulated Protective Order in this case and awarding the following relief:

        (1) order Haynes Boone to identify all of its uses of Arch’s Confidential Documents since

the termination of this action;

        (2) require Haynes Boone to retrieve and destroy all of its copies of Arch’s Confidential

Documents that have been disseminated in violation of the Protective Order;

        (3) bar Haynes Boone from making any further use of Arch’s Confidential Documents;

        (4) order Haynes Boone and GDI to destroy all of their copies of Arch’s Confidential

Documents; and

        (5) award Arch its attorneys’ fees and costs incurred in connection with this Motion.

                                                       Respectfully submitted,

                                                       WHITE AND WILLIAMS LLP

Dated: November 13, 2020                         By:     /s/ David J. Creagan
                                                       David J. Creagan
                                                       Justin K. Fortescue
                                                       White and Williams LLP
                                                       1650 Market Street
                                                       One Liberty Place, Suite 1800
                                                       Philadelphia, PA 19103
                                                       creagand@whiteandwilliams.com
                                                       fortescuej@whiteandwilliams.com
                                                        (215) 864-7032/6823

                                                       Attorneys for Defendant,
                                                       Arch Insurance Company


                                               -11-

23863386v.4
                                CERTIFICATE OF SERVICE

        I, David J. Creagan, attorney for Arch Insurance Company, hereby certify that on this

13th day of November 2020 I served a true and correct copy of Arch Insurance Company’s

Motion to Enforce Protective Order and Memorandum of Law in Support on all counsel of

record via the Court’s ECF electronic filing system.


                                                       WHITE AND WILLIAMS LLP


                                                By:      /s/ David J. Creagan
                                                       David J. Creagan
                                                       Justin K. Fortescue
                                                       White and Williams LLP
                                                       1650 Market Street
                                                       One Liberty Place, Suite 1800
                                                       Philadelphia, PA 19103
                                                       creagand@whiteandwilliams.com
                                                       fortescuej@whiteandwilliams.com
                                                        (215) 864-7032/6823

                                                       Attorneys for Defendant,
                                                       Arch Insurance Company




                                                1

23863386v.4
Exhibit 1
             Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!231!!!Hkngf!1202202;!!!Rcig!2!qh!2



                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



GARDNER DENVER, INC.                              :       Civil Action


     v.                                           :
ARCH INSURANCE COMPANY, et al                     :       No. 16-159




                                                ORDER

           FSI$ ST\0$ ymnx$ 55ym$ if~$ tk$ Ofszfw~0$ 645>0$ ny$ mf{nsl$ gjjs$ wjutwyji$ ymfy$ ymj$ nxxzjx$
gjy|jjs$ ymj$ ufwynjx$ ns$ ymj$ fgt{j$ fhynts$ mf{j$ gjjs$ xjyyqji$ fsi$ zuts$ Twijw$ tk$ ymj$ Htzwy0$
uzwxzfsy$yt$ymj$uwt{nxntsx$tk$Wzqj$8525,g-$tk$ymj$Qthfq$Wzqjx$tk$Hn{nq$Uwthjizwj$tk$ymnx$Htzwy$
,jkkjhyn{j$Ofszfw~$50$5><4-0$ny$nx$
$
$          TWIJWJI$ymfy$ymnx$fhynts$nx$INXRNXXJI$|nym$uwjozinhj0$uzwxzfsy$yt$flwjjrjsy$tk$
htzsxjq$|nymtzy$htxyx2$
$

                                                          BY THE COURT




                                                          Carol Sandra Moore Wells
                                                          CAROL SANDRA MOORE WELLS
                                                          U.S. MAGISTRATE JUDGE




Civ.2 41.1(b) Party (3/18)
Exhibit 2
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!53.3!!!Hkngf!15022028!!!Rcig!2!qh!5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
GARDNER DENVER, INC.,                            )
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        )   Civil Action No. 16-CV-00159-JHS
                                                 )
ARCH INSURANCE COMPANY;                          )
CONTINENTAL CASUALTY                             )
COMPANY; AND FEDERAL                             )
INSURANCE COMPANY,                               )
                                                 )
                      Defendants.                )
                                                 )

            JOINT MEMORANDUM OF LAW IN SUPPORT OF
JOINT MOTION FOR ENTRY OF PROPOSED STIPULATED PROTECTIVE ORDER

       Plaintiff Gardner Denver, Inc. (“GDI”) together with Defendants Arch Insurance

Company (“Arch”); Continental Casualty Company (“CNA”); and Federal Insurance Company

(“Federal”) (collectively, the “Parties”) respectfully submit this Joint Memorandum of Law in

Support of their Joint Motion for Entry of Proposed Stipulated Protective Order (“Motion”).

       This case involves a directors and officers (“D&O”) insurance coverage dispute, arising

out of a $29 million settlement of shareholders class actions (the “Underlying Litigation”)

regarding the 2013 merger agreement entered into by GDI with affiliates of Kohlberg Kravis

Roberts & Co. L.P. (“KKR”). Discovery in this case thus will involve the exchange of

confidential and proprietary commercial information regarding, among other things, the

Defendants’ underwriting of and decision to issue, and GDI’s evaluation of and decision to

purchase, various D&O insurance policies that provide tens of millions of dollars in coverage.
          Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!53.3!!!Hkngf!15022028!!!Rcig!3!qh!5



         Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure expressly authorizes the Court

to enter a protective order “requiring that a trade secret or other confidential research,

development or commercial information not be revealed or be revealed only in a specified way.”

         The procedural jurisprudence of the Third Circuit, e.g., Pansy v. Borough of Stroudsburg,

23 F.3d 772 (3d Cir. 1994), mandates that at all times under Rule 26, the Court must focus on

“good cause.” In determining whether good cause exists, the courts have adopted a balancing

process, weighing the interests of the nonparty seeking the information against the interests of

the parties in safeguarding their secrecy. Here, the Parties’ claims and defenses relate to

confidential and proprietary commercial information. See Plaintiff GDI’s First Amended

Complaint (Docket No. 3); Defendant Arch Insurance Company’s Answer (Docket No. 36);

Defendant CNA’s Answer and Affirmative Defenses (Docket No. 37); Defendant Federal

Insurance Company’s Answer (Docket No. 38). The documents to be produced thus likely will

contain confidential financial information and business strategy information. The public,

including any competitors of, or entities related to, the Parties, have no legitimate interest in the

discovery to be exchanged in this matter.

         In Pansy, documents were sought by various media sources concerning the settlement of

a case against a municipality. Those facts weighed heavily against continuance of a protective

order.

         In contrast, in this case the balancing comes out decidedly the other way. To date, there

are no outside parties seeking any information. Further, the Parties seeking to protect the secrecy

of the information are not public or governmental entities, but rather commercial entities.

Finally, all Parties consent and agree to the Proposed Stipulated Protective Order. Because

Federal Rule 26(c)(1)(G) already expressly authorizes the Court to issue a protective order




                                                  2
         Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!53.3!!!Hkngf!15022028!!!Rcig!4!qh!5



mandating that confidential information not be revealed or be revealed in only a certain way, the

Pansy factors weigh toward entry of the proposed Stipulated Protective Order.

       The Proposed Stipulated Protective Order, Exhibit 1 to the Motion, is reasonably

necessary to protect the legitimate interests of each of the Parties in this matter, and all Parties

join in requesting the entry of the Proposed Stipulated Protective Order. The Proposed

Stipulated Protective Order also does not over-protect any proprietary, confidential, commercial,

or other data and information. Further, practical methods for resolving disputes as to the

classification of documents, as being worthy of protection (or as not being worthy of such

protection), and as to the sealing of documents, are included within the proposed Stipulated

Protective Order.

       WHEREFORE, all Parties respectfully request that the Proposed Stipulated Protective

Order be entered.

This 11th day of April, 2017.                          Respectfully submitted,




 /s/ Barry I. Buchman                                      /s/ David J. Creagan
Richard L. Scheff, Esq. (PA ID #35213)                    David J. Creagan (PA ID #70904)
Richard G. Placey, Esq. (PA ID #37713)                    Justin K. Fortescue (PA ID #203999)
Steven Pachman, Esq. (PA ID #78001)                       White and Williams LLP
Montgomery, McCracken, Walker & Rhoads, LLP               1650 Market Street
123 South Broad Street                                    One Liberty Place, Suite 1800
Avenue of the Arts                                        Philadelphia, PA 19103
Philadelphia, PA 19109                                    Telephone: 215-864-7032/6823
Telephone: 215-772-1500                                   Email: creagand@whiteandwilliams.com
Facsimile: 215-772-7620                                   Email: fortescuej@whiteandwilliams.com
Email: rscheff@mmwr.com
Email: rplacey@mmwr.com                                   Counsel for Defendant
Email: spachman@mmwr.com                                  Arch Insurance Company

Barry I. Buchman, Esq. (admitted pro hac vice)
Jason S. Rubinstein, Esq. (admitted pro hac vice)
Tamra B. Ferguson, Esq. (admitted pro hac vice)


                                                   3
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!53.3!!!Hkngf!15022028!!!Rcig!5!qh!5



GILBERT LLP
1100 New York Avenue, NW, Suite 700
Washington, DC 20005
Telephone: 202-772-2200
Facsimile: 202-772-2307
Email: buchmanb@gotofirm.com
Email: rubinsteinj@gotofirm.com
Email: fergusont@gotofirm.com

Counsel for Plaintiff Gardner Denver, Inc.


 /s/ Michael R. Goodstein                         /s/ Janet R. Davis
Beth L. Weisser                                  Kristie M. Abel (PA ID#311481)
2000 Market Street, 20th Floor                   Cozen O’Connor
Fox Rothschild LLP                               One Liberty Place
Philadelphia, PA 19103-3222                      1650 Market Street
Telephone: 215-299-2892                          Suite 2800
Facsimile: 215-299-2150                          Philadelphia, PA 19103
Email: bweisser@foxrothschild.com                Telephone: 215-665-2715
                                                 Facsimile: 215-701-2337
Michael R. Goodstein                             Email: kabel@cozen.com
David A. Muller
Bailey Cavalieri LLC                             Janet R. Davis
10 W. Broad Street, Suite 2100                   Gary L. Gassman
Columbus, OH 53215                               Cozen O’Conner
Telephone: 614-221-3155                          123 North Wacker Drive, Suite 1800
Facsimile: 614-221-0479                          Chicago, IL 60606
Email: mgoodstein@baileycav.com                  Telephone: 312-474-7947
Email: dmuller@baileycav.com                     Facsimile: 312-706-9729
                                                 Email: jrdavis@cozen.com
Counsel for Defendant
Continental Casualty Company                     Counsel for Defendant
                                                 Federal Insurance Company




                                             4
Exhibit 3
         Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!2!qh!24
         Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 2 of 14



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       )
GARDNER DENVER, INC.,                                  )
                                                       )
                         Plaintiff,                    )
                                                       )
        v.                                             )   Civil Action No. 16-CV-00159-JHS
                                                       )
ARCH INSURANCE COMPANY;                                )
CONTINENTAL CASUALTY                                   )
COMPANY; AND FEDERAL                                   )
INSURANCE COMPANY,                                     )
                                                       )
                         Defendants.                   )
                                                       )
                         AW3
                       lattO#0321) STIPULATED PROTECTIVE ORDER

        This matter has come before the Court upon the stipulation of the Parties.' The Parties

anticipate discovery and use of certain documents and other information by the Parties and third

parties that will be the proper subject of a protective order under Federal Rule of Civil Procedure

("FRCP") 26(c). Each of the Parties thus seeks such protection for such documents and

information ("Confidential Material").

        The Parties anticipate that Confidential Material will include documents and information

that is not available to the public and that is confidential and proprietary; this material likely will

include, among other things, confidential financial information of the Parties; confidential

information regarding the Parties' practices and methodology in operating their respective

businesses; confidential information regarding customers and employees of the Parties both in

general and as it relates to this matter; and confidential information regarding the Defendants'

underwriting of and decision to issue, and GDI's evaluation of and decision to purchase, various



1 The parties are Gardner Denver, Inc. ("GDI"); Arch Insurance Company ("Arch"); Continental Casualty Company
("CNA"); and Federal Insurance Company ("Federal") (collectively, the "Parties").
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!3!qh!24
        Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 3 of 14



directors and officers ("D&O") insurance policies, providing tens of millions of dollars in

coverage. The Parties believe that the disclosure of this information could be of substantial value

to competitors, and could place them at a competitive disadvantage.

        The Court finds that good cause exists to keep the Confidential Material herein

confidential in order to preserve protection for the confidential financial, insurance, employee,

and other information of the Parties, and for other good cause shown, within the meaning of

Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994).

        In order to assist in the timely completion of discovery without undue delay or

unnecessary motion practice, the Court thus enters this Stipulated Protective Order ("Order").

This Order governs both disclosures by the Parties to this action and disclosures by third parties

that the Parties believe deserve protection under this Order. The entry of this Order does not

prejudice the rights of any Party to object to any discovery requests on other grounds, and does

not prejudice the rights of any third party respondent who may (at its election) avail itself of the

protections and procedures provided by this Order or move for any other form of protection

which it deems fit. As stated further below, the court reserves its inherent power to modify the

terms of this agreement and permit the disclosure of Confidential Material where the interest of

justice so requires.

IT IS HEREBY ORDERED:

        1.      This Order provides for the protection of Confidential Material, including

(a) documents produced in response to requests for the production of documents or subpoenas, or

documents otherwise produced by a third party; (b) responses to requests for admissions;

(c) responses to interrogatories; (d) transcripts of depositions and trial testimony, including

exhibits thereto; (e) excerpts or summaries of any of (a)—(d) above and all copies thereof;

(0 briefs and other filings that attach, describe, or otherwise reference Confidential Material; and


                                                  2
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!4!qh!24
        Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 4 of 14



(g) documents produced in accordance with orders of the Court or agreements among the Parties

that are properly identified as confidential pursuant to Paragraph 3 of this Order.

       2.      Confidential Material produced or provided by any Party or non-party in the

course of this proceeding shall be used or disclosed only in accordance with the provisions of

this Order.

       3.      Designation of information or documents as Confidential Material shall constitute

a certification by the Designating Party that the Party has a reasonable, good-faith belief that the

Confidential Material is entitled to confidential treatment under FRCP Rule 26(c); provided,

however, that nothing in this paragraph shall constitute a finding or admission that any discovery

materials are or are not entitled to confidential treatment under FRCP 26(c). The Parties may

designate information as Confidential Material as follows:

               a.      Documents produced by a Party or by a third party that any Party—

       whether or not the producing party (the "Designating Party")—believes to be or contain

       Confidential Material shall be so designated by being stamped or marked

       CONFIDENTIAL (hereinafter referred to as the "CONFIDENTIAL Designation").

               b.      Portions of deposition transcripts or deposition exhibits containing

       Confidential Material may be designated as CONFIDENTIAL either on the record at the

       deposition or within ten (10) days following receipt of the official transcripts of the

       deposition, by providing written notice to the reporter and all counsel of record of the

       specific pages and lines and/or exhibits that contain Confidential Material, in which case

       all counsel receiving such notice shall mark the copies or portions of the designated

       transcript, and/or exhibits in their possession (or under their control) as

       CONFIDENTIAL.




                                                  3
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!5!qh!24
        Case 2:16-cv-00159-JHS Document 424 Filed 04/11/17 Page 5 of 14



                c.      If all or part of a videotaped deposition is designated as CONFIDENTIAL,

        both the transcript and the video cassette or other videotape container shall be labeled as

        CONFIDENTIAL within the same time periods as set forth above.

        4.      Except upon the prior written consent of the Designating Party, Parties or third

parties to whom Confidential Material is disclosed shall not disclose Confidential Material

except as expressly authorized in this Order, including without limitation as authorized in

Paragraph 5 below.

        5.      Except with the prior written consent of the Designating Party, Confidential

Material may not be disclosed to any person other than the following (who, except for those

persons listed in subparts (a), (e), and (i), shall agree to and be subject to the terms of this Order

through their signature on the Acknowledgement of Protective Order, attached as Addendum A):

                a.      The Parties, their officers, employees with responsibilities related to this

       action, counsel, and their counsel's legal associates, paralegals, office staff, and vendors;

                b.      Experts and consultants for the purpose of assisting in the preparation of

        this case or for the purpose of testifying by deposition or at the trial of this matter;

                c.      Deponents and witnesses, but only during or in discussion of possible

       examination of such persons, and in connection with preparation therefor;

               d.      The Defendants' reinsurers for the policies at issue, in those reinsurers

       capacity as such;

                e.      The Defendants' regulators and auditors;

               f.       Any court reporter or other person authorized or retained to administer

       oaths and record or transcribe testimony in this action;




                                                   4
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!6!qh!24
        Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 6 of 14




               g.      Persons who are shown on the face of the Confidential Material to have

       been the author, addressee, or recipient of that material;

               h.      Any other person ordered by the Court or agreed to in writing by the

       Parties; and

               i.      The Court and any persons employed by or with the Court whose

       functions require access to said Confidential Material.

       6.      Any Party may request permission to disclose Confidential Material to a person

other than those permitted by Paragraph 5 by serving a written request upon counsel for the

Designating Party, setting forth the information or materials the Party wishes to disclose, the

person to whom the Party wishes to disclose the information or materials, and the reason for the

proposed disclosure. If consent is withheld, or the Designating Party does not respond to the

request within five (5) days of receiving notice of same, the Party seeking to make disclosure

may submit the matter to the Court for resolution. The designated materials shall not be

disclosed until the Court resolves the matter.

       7.      A Party objecting to a CONFIDENTIAL Designation shall attempt to resolve the

disagreement informally with the Designating Party by notifying the Designating Party of its

position within fourteen (14) days of the designation. Within seven (7) days of such objection,

the Designating Party shall either withdraw its claim of confidentiality or meet and confer (by

phone or in person) with the Party who made the objection to the CONFIDENTIAL Designation.

If no resolution can be reached within five (5) days of the meet and confer between the Parties,

the objecting Party may apply to the Court, within another five (5) days, for a ruling on the

confidentiality of the designated material. The Party asserting the CONFIDENTIAL

Designation shall have the burden of justifying that designation under FRCP 26(c). Until the




                                                 5
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!7!qh!24
        Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 7 of 14



Court rules otherwise, the challenged Confidential Material shall be treated as Confidential

Material in accordance with its designation.

       8.      The inadvertent production of any document or other information during

discovery in this action shall be without prejudice to any claim that such material is protected by

any legally cognizable privilege or other protection from disclosure, including but not limited to

the attorney-client privilege or the attorney work-product doctrine, and no Party shall be held to

have waived any rights by such inadvertent production. Upon written notice of an unintentional

production by the producing Party, or oral notice if notice must be delivered at a deposition, the

receiving Party may not use or disclose the information until the privilege claim has been

resolved. If the receiving Party wants to challenge the claim of protection, it must confer in good

faith with the producing Party as follows. The receiving Party shall give written notice to the

producing Party, within five (5) days of receipt of the producing Party's notice of unintentional

production, identifying the reasons for the challenge. No later than five (5) days after the

producing Party receives the notice of challenge, the producing Party shall respond in writing

and provide a good-faith explanation of the basis for the designation. If the Parties cannot

resolve the dispute within five (5) days after the producing Party serves the response to the

challenge, the receiving Party may move the Court for an appropriate order. The Parties shall

sequester (or refrain from using) the disputed material until they resolve the dispute or the Court

resolves the dispute. To the extent that the information contained in a document subject to a

claim of privilege or evidentiary protection has already been used or described in other

documents generated or maintained by the receiving Party, the receiving Party shall sequester

such documents until the privilege/protection claim has been resolved. If the receiving Party has

disclosed the specified information before being notified of its inadvertent production, it must




                                                 6
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!8!qh!24
                                               Filed 04/11/17 Page 8 of 14
        Case 2:16-cv-00159-JHS Document 42-1




take reasonable steps to retrieve the information until the claim of privilege or other protection is

resolved.

       9.        Without written permission from the Designating Party or a Court Order secured

after appropriate notice to all interested persons, a Party may not file in the public record in this

action any Confidential Material. Any Party who files briefs, other pleadings, affidavits,

certifications, and other documents attaching, constituting, containing, referring to, summarizing,

or quoting Confidential Material, designated as such by any other Party, shall file the documents

either in redacted form or entirely under seal (with an unredacted copy provided to chambers) in

compliance with Local Rule of Civil Procedure 5.1.5 and Provision F of the Documents Section

of the United States District Court for the Eastern District of Pennsylvania Clerk's Office

Procedural Handbook ("Clerk's Handbook"). Accordingly, among other things, if any document

attaching, constituting, containing, referring to, summarizing, or quoting Confidential Material is

to be filed or otherwise placed in the public record in this action, the Confidential Material shall

be filed in paper format in a sealed envelope or container marked with the case caption and a

notice substantially as follows:

                                   NOTICE - FILED UNDER SEAL

              This envelope or container holds information designated as Confidential
              by [name of Designating Party] filed under seal pursuant to a protective
              order. This envelope or container may not be opened, and the contents
              hereof may not be displayed or revealed, except by direction of the Court
              or by written consent of [name of Designating Party].

        10.      Any Party who files briefs, other pleadings, affidavits, certifications, and other

publicly filed documents attaching, constituting, containing, referring to, summarizing, or

quoting documents or information that the filing Party itself has designated as Confidential

Material, may file the Confidential Material either in redacted form or entirely under seal (with

an unredacted copy provided to chambers) in compliance with Local Civil Rule 5.1.5 and the


                                                   7
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!9!qh!24
        Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 9 of 14




Clerk's Handbook. If a Party chooses to file such Confidential Material in the public record,

then that Party waives the CONFIDENTIAL Designation and corresponding confidential

treatment of such documents and information. A Party who files documents containing

Confidential Material designated as such by any other Party must follow the protocol described

in Paragraph 9.

        11.     With respect to testimony elicited during hearings, trial, and other live court

proceedings, whenever counsel for any Party deems that any question or line of questioning calls

for the disclosure of Confidential Material, counsel may request on the record, before such

disclosure, that the disclosure be subject to the following confidentiality restrictions.

Specifically, whenever Confidential Material is to be discussed in a hearing, trial, or other live

court proceeding, any Party claiming such confidentiality may ask the Court to have excluded

from the hearing or other proceeding any person who is not entitled under this Order to receive

information so designated. Notwithstanding the foregoing, however, Confidential Material,

including documents or testimony introduced into evidence at trial, shall not be sealed or

otherwise excluded from the public record of the live court proceeding except pursuant to a

further order of the Court at the request of either Party during the hearing, trial, or other live

court proceeding.

       12.     Nothing in the foregoing provisions of this Order shall:

               a.      Prevent any Party from introducing Confidential Material into evidence,

       subject to the Designating Party's right to seek further protection from the Court;

               b.      Preclude a Party from seeking additional protection of Confidential

       Material beyond this Order as that Party may deem appropriate; or




                                                   8
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!;!qh!24
        Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 10 of 14




                c.      Prevent a Party from objecting to discovery that it believes to be improper,

        including objections based upon the confidential or propriety nature of the Confidential

        Material requested.

        13.     This Order has no effect on, and shall not apply to, any Party's intentional use or

disclosure of documents or other information that it designated as Confidential Material. If a

Party intentionally discloses material that it designated as Confidential Material by filing it other

than under seal with the Court, the Confidential Material is no longer designated as

CONFIDENTIAL and is no longer subject to the protections afforded to Confidential Material

pursuant to this Order. A Party's inadvertent filing of Confidential Material other than under

seal, however, shall be without prejudice to any claim that such material is Confidential Material

and should be filed under seal, and the Party who inadvertently failed to file such Confidential

Material under seal shall not be deemed to have waived its right to seek the sealing of such

Confidential Material; provided, however, that the Party who inadvertently filed the Confidential

Material must correct that filing within five (5) days of the filing.

        14.     Nothing in this Order shall operate to require the production of information or

documents that are privileged or otherwise protected from discovery.

        15.     A Designating Party's designation of materials as Confidential Material shall not

operate as an admission that any particular document or information is or is not (a) confidential,

(b) privileged, or (c) admissible in evidence at trial.

        16.     This Order shall not apply to any Confidential Material that: (a) becomes

available to a Party, person, deponent, or other witness through lawful means other than in

connection with this litigation; or (b) is determined by the Court to be exempted from the

restrictions of this Order.




                                                   9
       Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!21!qh!24
           Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 11 of 14



           17.   Final termination of this action, including exhaustion of appellate remedies, shall

not terminate the limitations on use and disclosure imposed by this Order. If requested by the

Designating Party, after such final termination of this action, all Confidential Material designated

by that Party and all copies thereof, including such materials in the hands of outside experts or

consultants, shall be delivered to counsel of record for that Designating Party that asserted the

CONFIDENTIAL Designation as to such materials; such delivery shall occur within

fifteen (15) days after such request. Notwithstanding anything in this paragraph to the contrary,

attorneys of record in this action may keep one copy of any Confidential Material in his/her file

subject to the continuing limitations on use and disclosure imposed by this Order.

Notwithstanding anything in this paragraph to the contrary, Confidential Material that is

incorporated in materials prepared by or for a Party's representative, including such Party's

attorney, expert, or consultant, may be collected and maintained by such Party's counsel in

accordance with the continuing limitations on use and disclosure imposed by this Order.

Notwithstanding anything in this paragraph to the contrary, no Party shall be required to turn

over to any other Party its attorney work product, attorney-client communication, and/or trial

strategy materials.

           18.   This Order shall not act as a shield for any person or entity to refuse to disclose

any information that it is, by law or rule, obligated to disclose.

           19.   The requirements of this Order shall apply to any materials produced in this

action before and after the date that this Order is entered.

           20.   This Order may be modified or amended by agreement of all the Parties, subject

to approval by the Court based on good cause shown, or by order of the Court in the interest of

justice.




                                                  10
      Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!22!qh!24
       Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 12 of 14



       21.     The Court reserves its inherent power to modify the terms of this agreement and

permit the disclosure of Confidential Material where the interest of justice so requires.

Entered this //i (day of ay e-t)      , 2017


                                                       Joel H. Slomsky
                                                                 --liell
                                                       District Judge




 /s/ Barry I. Buchman                                    /s/ David J. Creagan
Richard L. Scheff, Esq. (PA ID #35213)                  David J. Creagan (PA ID #70904)
Richard G. Placey, Esq. (PA ID #37713)                  Justin K. Fortescue (PA ID #203999)
Steven Pachman, Esq. (PA ID #78001)                     White and Williams LLP
Montgomery, McCracken, Walker & Rhoads, LLP             1650 Market Street
123 South Broad Street                                  One Liberty Place, Suite 1800
Avenue of the Arts                                      Philadelphia, PA 19103
Philadelphia, PA 19109                                  Telephone: 215-864-7032/6823
Telephone: 215-772-1500                                 Email: creagand@whiteandwilliams.com
Facsimile: 215-772-7620                                 Email:
Email: rscheff@mmwr.com                                 fortescuej@whiteandwilliams.com
Email: cplacey@mmwr.com
Email: spachman@mmwr.com                               Counselfor Defendant
                                                       Arch Insurance Company
Barry I. Buchman, Esq. (admitted pro hac vice)
Jason S. Rubinstein, Esq. (admitted pro hac vice)
Tamra B. Ferguson, Esq. (admitted pro hac vice)
GILBERT LLP
1100 New York Avenue, NW, Suite 700
Washington, DC 20005
Telephone: 202-772-2200
Facsimile: 202-772-2307
Email: buchmanb@gotofirm.com
Email: rubinsteinj@gotofirm.com
Email: fergusont@gotofirm.com

Counsel for Plaintiff Gardner Denver, Inc.




                                                11
     Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!23!qh!24
      Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 13 of 14



 /s/ Michael R. Goodstein                    /s/ Janet R. Davis
Beth L. Weisser                             Kristie M. Abel (PA ID#311481)
2000 Market Street, 20th Floor              Cozen O'Connor
Fox Rothschild LLP                          One Liberty Place
Philadelphia, PA 19103-3222                 1650 Market Street
Telephone: 215-299-2892                     Suite 2800
Facsimile: 215-299-2150                     Philadelphia, PA 19103
Email: bweisser@foxrothschild.com           Telephone: 215-665-2715
                                            Facsimile: 215-701-2337
Michael R. Goodstein                        Email: kabel@cozen.com
David A. Muller
Bailey Cavalieri LLC                        Janet R. Davis
10 W. Broad Street, Suite 2100              Gary L. Gassman
Columbus, OH 53215                          Cozen O'Conner
Telephone: 614-221-3155                     123 North Wacker Drive, Suite 1800
Facsimile: 614-221-0479                     Chicago, IL 60606
Email: mgoodstein@baileycay.com             Telephone: 312-474-7947
Email: dmuller@baileycay.com                Facsimile: 312-706-9729
                                            Email: jrdavis@cozen.com
Counselfor Defendant
Continental Casualty Company                Counselfor Defendant
                                           Federal Insurance Company




                                      12
        Ecug!3<27.ex.1126;.LJU!!!Fqewogpv!54!!!Hkngf!15028028!!!Rcig!24!qh!24
        Case 2:16-cv-00159-JHS Document 42-1 Filed 04/11/17 Page 14 of 14
                                         ADDENDUM A


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
GARDNER DENVER, INC.,                            )
                                                 )
                       Plaintiff,                )
                                                 )
        v.                                       )   Civil Action No. 16-CV-00159-JHS
                                                 )
ARCH INSURANCE COMPANY;                          )
CONTINENTAL CASUALTY                             )
COMPANY; AND FEDERAL                             )
INSURANCE COMPANY,                               )
                                                 )
                       Defendants.               )
                                                 )

                   ACKNOWLEDGEMENT OF PROTECTIVE ORDER

        I hereby certify (i) my understanding that documents and other information designated as

"Confidential Material" are being provided to me pursuant to the terms and restrictions of the

Stipulated Protective Order entered by the United States District Court for the Eastern District of

Pennsylvania (the "Court") on                  , 2017, and any amendments thereto, in the above-

captioned matter; and (ii) that I have read the Stipulated Protective Order, I understand the terms

of the Stipulated Protective Order, I agree to be bound by the Stipulated Protective Order, and I

hereby submit to the jurisdiction of the Court for purposes of enforcement of the Stipulated

Protective Order. I understand that a violation of the Stipulated Protective Order may be

punishable by contempt of court.



Signature:
Name:
Address:
Date:




                                                13
Exhibit 4
From:                                Scanlon, Michael <Michael.Scanlon@haynesboone.com>
Sent:                                Monday, December 2, 2019 1:55 PM
To:                                  jrdavis@cozen.com; Creagan, David; Fortescue, Justin; mgoodstein@baileycav.com
Cc:                                  Buchman, Barry; Erickson, Mark; Van Houten, Greg; rplacey@mmwr.com
Subject:                             Gardner Denver, Inc. v. Arch Insurance Co. et al., Case No. 2:16-cv-00159-JHS (E.D. Pa.)


CAUTION: This message originated outside of the firm. Use caution when opening attachments, clicking links or
responding to requests for information.

Janet, David, Justin, and Michael,

As you know we represent Lions Gate, Starz Acquisition, and Starz Entertainment in Starz Acquisition, LLC et al. v. Allied
World Assurance Company (U.S.) Inc. et al., Case No. 18STCV04283, before the Los Angeles County Superior Court. The
time has come for us to start using documents from Gardner Denver in the California coverage case, and one insurer-
defendant (who is represented by Cozen O’Conner) served a document request on Lions Gate for “ALL propounded
discovery, discovery responses, deposition transcripts, reports, documents produced by any party, and other documents
not in the public record RELATING TO Gardner Denver, Inc. v. Arch Insurance Company, et al., Civil Action No. 16-0159”
to which we have agreed to respond. Furthermore, it is our view that a document which was designated confidential
under the Gardner Denver protective order when produced lost that confidential designation if it was used in a
deposition that was not designated confidential under that protective order, so we do not have to file any such
document under seal in the California coverage case.

Thank you.


 Sincerely,

 Mike Scanlon


haynesboone
Michael Scanlon
Associate
michael.scanlon@haynesboone.com

Haynes and Boone, LLP
800 17th Street, NW
Suite 500
Washington, DC 20006-3962

(t) 202.654.4570
(f) 202.654.4249

vCard | Bio | Website



CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
may be privileged and should be read or retained only by the intended
recipient. If you have received this transmission in error, please
immediately notify the sender and delete it from your system.


                                                               1
Exhibit 5
From:                                Creagan, David <Creagand@whiteandwilliams.com>
Sent:                                Monday, December 2, 2019 4:20 PM
To:                                  Scanlon, Michael; jrdavis@cozen.com; Fortescue, Justin; mgoodstein@baileycav.com
Cc:                                  Buchman, Barry; Erickson, Mark; Van Houten, Greg; rplacey@mmwr.com
Subject:                             RE: Gardner Denver, Inc. v. Arch Insurance Co. et al., Case No. 2:16-cv-00159-JHS (E.D.
                                     Pa.) [WW-PHLDMS1.FID3407174]
Attachments:                         #18828094v1_PHLDMS1_ - Docket #43 - Stipulated Protective Order (approved by
                                     Judge Slomsky) 04-17-17.pdf



Michael,

Thanks for your email. Please see paragraph 17 of the attached protective order entered in
the GDI v. Arch case. Those obligations still apply.

We do not agree with your reading of the protective order. The fact that a deposition
transcript was not designated confidential does not mean that any documents used in that
deposition are no longer confidential. Only those portions of a confidential document that
were actually used -- verbatim or nearly so -- in a deposition not designated confidential would
lose confidentiality.

Is there a protective order in place in the Starz case that would preserve the confidentiality of
documents produced in the GDI case?

Regards,
David




David J. Creagan
Partner
1650 Market Street | One Liberty Place, Suite 1800 | Philadelphia, PA 19103-7395
Direct 215.864.7032 | Fax 215.399.9610
creagand@whiteandwilliams.com | whiteandwilliams.com

Confidentiality Notice: This e-mail message and any documents accompanying this e-mail transmission contain
information from the law firm of White and Williams LLP which is privileged and confidential attorney-client
communication and/or work product of counsel. If you are not the intended recipient, you are hereby notified that any
disclosure, copying, distribution and/or the taking of or refraining from taking of any action in reliance on the contents
of this e-mail information is strictly prohibited and may result in legal action being instituted against you. Please reply to
the sender advising of the error in transmission and delete the message and any accompanying documents from your
system immediately. Thank you.

                                                                 1
From: Scanlon, Michael <Michael.Scanlon@haynesboone.com>
Sent: Monday, December 2, 2019 1:55 PM
To: jrdavis@cozen.com; Creagan, David <Creagand@whiteandwilliams.com>; Fortescue, Justin
<Fortescuej@whiteandwilliams.com>; mgoodstein@baileycav.com
Cc: Buchman, Barry <Barry.Buchman@haynesboone.com>; Erickson, Mark <Mark.Erickson@haynesboone.com>; Van
Houten, Greg <Greg.VanHouten@haynesboone.com>; rplacey@mmwr.com
Subject: Gardner Denver, Inc. v. Arch Insurance Co. et al., Case No. 2:16-cv-00159-JHS (E.D. Pa.)

CAUTION: This message originated outside of the firm. Use caution when opening attachments, clicking links or
responding to requests for information.

Janet, David, Justin, and Michael,

As you know we represent Lions Gate, Starz Acquisition, and Starz Entertainment in Starz Acquisition, LLC et al. v. Allied
World Assurance Company (U.S.) Inc. et al., Case No. 18STCV04283, before the Los Angeles County Superior Court. The
time has come for us to start using documents from Gardner Denver in the California coverage case, and one insurer-
defendant (who is represented by Cozen O’Conner) served a document request on Lions Gate for “ALL propounded
discovery, discovery responses, deposition transcripts, reports, documents produced by any party, and other documents
not in the public record RELATING TO Gardner Denver, Inc. v. Arch Insurance Company, et al., Civil Action No. 16-0159”
to which we have agreed to respond. Furthermore, it is our view that a document which was designated confidential
under the Gardner Denver protective order when produced lost that confidential designation if it was used in a
deposition that was not designated confidential under that protective order, so we do not have to file any such
document under seal in the California coverage case.

Thank you.


 Sincerely,

 Mike Scanlon


haynesboone
Michael Scanlon
Associate
michael.scanlon@haynesboone.com

Haynes and Boone, LLP
800 17th Street, NW
Suite 500
Washington, DC 20006-3962

(t) 202.654.4570
(f) 202.654.4249

vCard | Bio | Website



CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
may be privileged and should be read or retained only by the intended
recipient. If you have received this transmission in error, please
immediately notify the sender and delete it from your system.




                                                            2
Exhibit 6
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GARDNER DENVER, INC.,                                            :
                                                                 :
                                     Plaintiff,                  :
                                                                 : CIVIL ACTION
           v.                                                    :
                                                                 : NO. 16-CV-00159-JHS
                                                                 :
ARCH INSURANCE COMPANY,
                                                                 :
CONTINENTAL CASUALTY COMPANY AND
                                                                 :
FEDERAL INSURANCE COMPANY,                                       :
                                                                 :
                                     Defendants.                 :

                               DECLARATION OF DAVID J. CREAGAN

           I, DAVID J. CREAGAN, ESQUIRE, declare as follows:

           1.      I am a member of the bar of the Commonwealth of Pennsylvania and I am

admitted to practice in this Court.

           2.      I am a partner with the law firm of White and Williams LLP, attorneys for Arch

Insurance Company (“Arch”) in the captioned action.

           3.      I have knowledge of the facts set forth herein.

           4.      I submit this Declaration on behalf of Arch in support of Arch’s Motion to

Enforce Protective Order.

           5.      On December 2, 2019, I received an email from Gardner Denver Inc.’s (“GDI”)

counsel (Michael Scanlon of Haynes and Boone LLP) advising that “[Haynes and Boone]

currently represents Lions Gate, Starz Acquisition and Starz Entertainment1 in Starz

Acquisitions, LLC et al. v. Allied World Assurance Company U.S.[]” (“Starz”), currently




1
    Collectively referred to herein as the “Starz Plaintiffs.”


23900828v.1
pending in the Superior Court of California, and “the time has come for us to start using

documents from the Gardner Denver coverage case.” (See Ex. 4.)2

        6.      Mr. Scanlon stated in his email that “one-insurer-defendant” served a document

request on the Starz Plaintiffs for “ALL propounded discovery, discovery responses, deposition

transcripts, reports, documents produced by any party and other documents not in the public

record RELATING to [the GDI Litigation]” and that “[Haynes Boone, LLP] ha[d] agreed to

respond.” (Id.)3


2
  All references to Exhibits refer to the Exhibits to Arch’s Memorandum of Law in Support of Arch’s
Motion to Enforce Protective Order.
3
  On November 9, 2020, Mr. Scanlon sent an email with the text of the referenced document request and
of the Starz Plaintiffs’ responses:

        REQUEST FOR PRODUCTION NO. 50:
        ALL propounded discovery, discovery responses, deposition transcripts, reports,
        documents produced by any party, and other documents not in the public record
        RELATING TO Gardner Denver, Inc. v. Arch Insurance Company, et al., Civil Action
        No. 16-0159.

        RESPONSE TO REQUEST FOR PRODUCTION NO. 50:
        Responding Party objects to this Request to the extent it seeks documents subject to the
        common-interest doctrine, the attorney-client privilege, the work-product doctrine, and
        the mediation privilege codified at California Evidence Code sections 1119 and 1121, et
        seq.; no such DOCUMENT will be produced. Responding Party objects that the demand
        for "ALL propounded discovery, discovery responses, deposition transcripts, reports,
        documents produced by any party, and other documents not in the public record
        RELATING TO" is overly broad and will impose an undue burden; Responding Party
        will not respond until a suitable ESI Protocol is in place. Responding Party objects to
        this Request to the extent it seeks confidential information or communications;
        Responding Party will not produce such information or communications until a suitable
        Protective Order is in place. Responding Party will comply with this Request only to the
        extent that it can do so without violating the protective order issued in Gardner Denver,
        Inc. v. Arch Insurance Company, et al., Civil Action No. 16-0159.

        SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 50:
        Responding Party objects that the demand for "ALL propounded discovery, discovery
        responses, deposition transcripts, reports, documents produced by any party, and other
        documents not in the public record RELATING TO" is overly broad and will impose an
        undue burden, and also may encompass documents subject to the attorney-client
        privilege, the attorney work-product doctrine, and/or other protections, including
        applicable mediation privileges. Responding Party also objects to this Request to the
        extent it seeks documents that cannot be produced due to the protective order issued in

                                                   -2-
23900828v.1
        7.      Mr. Scanlon also asserted (without support) that “it is [Haynes Boone’s] view that

a document which was designated confidential under the Gardner Denver protective order when

produced lost that confidential designation if it was used in a deposition that was not designated

confidential under that protective order, so we do not have to file any such document under seal

in the California coverage case.” (Id.)

        8.      Later that same day, I responded by attaching a copy of the Protective Order

entered by this Court and reminding Mr. Scanlon that the obligations of the Protective Order

“still apply.” (See Ex. 5.)

        9.      I also advised that Arch “do[es] not agree with [his] reading of the protective

order.” (Id.)

        10.     Following this exchange of emails, I had a number of telephonic meet and confers

with Barry Buchman and Michael Scanlon, attorneys for GDI in this case and the Starz Plaintiffs

in the Starz case (including a telephone call as recent as November 13, 2020). We discussed the



        Gardner Denver, Inc. v. Arch Insurance Company, et al., Civil Action No. 16-0159
        ("GDI Case Protective Order"); Responding Party will produce responsive, non-
        privileged documents in compliance with the GDI Case Protective Order. In that regard,
        Responding Party notes that Freedom is uniquely positioned to assist Responding Party
        obtaining any necessary consents to production of otherwise-protected documents, under
        the GDI Case Protective Order, from at least one of the insurer-defendants in the Gardner
        Denver case; specifically, counsel for Freedom in this case also represented Federal
        Insurance Company ("Federal") in Gardner Denver and, thus, presumably can assist in
        obtaining Federal's consent to production, in this case, of materials that Federal produced
        in Gardner Denver subject to the GDI Case Protective Order.

        Subject to and without waiving these objections and the aforementioned General
        Objections and Qualifications incorporated herein, and subject to first obtaining either an
        agreement upon, or entry of a Court Order regarding, both a Protective Order and an ESI
        Protocol, including the sources from which documents are to be collected, Responding
        Party responds as follows:

        Responding Party will produce on a rolling basis any responsive, non-privileged
        documents within the reasonable scope of this Request that are within its possession,
        custody, or control.


                                                    -3-
23900828v.1
continuing application of the Protective Order entered by this Court, and I explained how Haynes

Boone’s production or use in the Starz litigation of documents that Arch had designated

Confidential in the Gardner Denver case would violate the Protective Order.

        11.     During these phone calls, Mr. Buchman repeated that the Starz Plaintiffs had been

served with document requests by one of the defendant insurance carriers in the Starz case for

“all documents” related to the GDI litigation (including documents designated Confidential by

the parties).

        12.      Mr. Buchman indicated that he wished to produce the Confidential documents

from the GDI case in the Starz litigation and would, if Arch would not consent, seek relief from

this Court’s Protective Order with the Court in California.

        13.     The stated bases on which Mr. Buchman rested his purported entitlement to use

the Confidential Arch documents from the GDI litigation in the Starz case were: (1) he wished

to rely on them to support his arguments against the insurer defendants in Starz; and (2) the

insurers in the California action served a document request on the Starz Plaintiffs with which he

is obliged to comply.

        14.     In response, I again reminded Haynes Boone that the Protective Order in the GDI

case prohibits the production of Confidential material to third parties like the insurance carriers

in the Starz case, all of which are Arch’s competitors.

        15.     I noted that some of the documents Arch designated as Confidential contain the

confidential business information of its insured GDI, and that before Arch could consent to the

production of any of those Confidential documents, it would need written confirmation from

GDI that it also consented.




                                                 -4-
23900828v.1
        16.    I questioned how documents produced by Arch in the GDI case could be “in the

possession or control” of the Starz Plaintiffs and noted that, if the Starz Plaintiffs were “in

possession or control” of Arch’s Confidential documents, Haynes Boone would have already

violated the Protective Order.

        17.    Haynes Boone responded that documents from the GDI case (including the

confidential Arch documents) were in the possession or under the control of the Starz Plaintiffs,

because those documents were in their attorneys’ (Haynes Boone) files.

        18.    I verify that the statements made herein are true and correct to the best of my

knowledge, information, and belief. I understand that false statements made herein are subject to

the penalties of 18 Pa. C.S. §4904, relating to unsworn falsification to authorities.



        Dated: November 13, 2020               /s/ David J. Creagan
                                               David J. Creagan




                                                 -5-
23900828v.1
